Case 13-50530-CSS   Doc 772-11   Filed 08/21/20   Page 1 of 4




Exhibit 120
       Case 13-50530-CSS         Doc 772-11      Filed 08/21/20     Page 2 of 4




                                                        DRAFT
                     MINUTES OF MEETING OF THE
           SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF
                    ALLIED SYSTEMS HOLDINGS, INC.
                             APRIL 15, 2008

          A meeting of the Special Committee of the Board of Directors of Allied
   Systems Holdings, Inc. ("Allied" or the "Company") was held on April 15, 2008.
   Present were Mark Gendregske and Brian Cullen. Also in attendance by invitation
   of the Special Committee were Tom King and John Blount of the Company and
   Bob Grout and Steve Lewis of the law firm of Troutman Sanders. Mr. Blount
   acted as Secretary of the meeting.

          The meeting was called to order, and Mr. Blount advised the Committee
   that the purpose of the meeting was to discuss the latest Yucaipa draft of the
   term sheet and to update the Committee on a call earlier that day between
   Yucaipa and the Company.

           Troutman Sanders then took the Committee through the latest Yucaipa
   draft of the term sheet, advising that Yucaipa continued to insist on their
   language in a material adverse change clause, but further advising that Yucaipa
   had stated plainly that it would try to complete the transaction by April 23 and
   that if it could not complete the transaction in time, then it would commit to
   completing the transaction sufficiently to satisfy KPMG. Troutman Sanders
   advised that while Yucaipa was stating that it would take this approach, it
   would not commit to it in the documentation. Therefore, there remained some
   risk that Yucaipa would not follow through on its commitment. In light of the
   Company's financial need for the transaction and Yucaipa's clear desire to
   execute on the transaction, however, Troutman recommended going forward.
   Mr. King and Mr. Blount concurred with Troutman's advice, and the Committee
   had a thorough discussion of the issues. At the conclusion of the discussion, the
   Committee unanimously agreed to move forward under this approach.

          Troutman Sanders then advised that Yucaipa had informed them that it
   may need to complete the transaction using common rather than preferred stock
   in the event that the lenders would not approve the deal. Troutman went on to
   discuss how such a transaction would work. Troutman advised that the
   Committee would know whether common or preferred shares were to be used by
   the time a binding agreement would be executed, and further advised that the
   Committee had heretofore been willing to undertake the transaction in exchange
   for preferred shares, and the same transaction using common shares would be a
   better financial deal for the Company. Therefore, Troutman Sanders
   recommended that the Committee accept a deal under either preferred or
   common shares, an9 the Committee unanimously agreed.

          On the issue of Latham & Watkins' fee, Troutman advised that Yucaipa
   continued to demand those fees. Troutman further advised that this was typical,
   although it was somewhat unusual that they would not agree to a cap. Given the
   fact that their fees were incurred in a relatively short period, as well as the fact
PROFESSIONALS ONLY                         EXHIBIT                               AHS00137553


                                            31-=l--
      Case 13-50530-CSS         Doc 772-11      Filed 08/21/20     Page 3 of 4




   that any cap provided at this point would likely be meaningless, Troutman
   Sanders advised that the Committee should accept Yucaipa's language. After a
   discussion, the Committee unanimously agreed .

           The Committee then discussed the appropriate price per share of stock in
   the transaction . Both sides were in agreement on calculating the price using an
   enterprise value of $300 million divided by the number of shares outstanding.
   The denominator in this equation remained under dispute. The Yucaipa
   proposal of $7 .19 per share assumed a denominator of 10 million shares
   outstanding, which was the maximum amount authorized under the bankruptcy.
   Mr. King advised the Committee that he felt fewer than IO million shares would
   actually be needed to resolve all outstanding bankruptcy related claims. The
   remaining issues, then were (I) What is the correct denominator as of today? (2)
   Will a true-up be necessary in the future? (3) If a true-up of the shares issued in
   the bankruptcy becomes necessary, should Yucaipa shares be included in that
   true-up, or should they simply be protected through the anti-dilution provisions
   in the agreement? Mr. King advised that he did not see how the parties could
   agree to an alternate number of outstanding shares today as some of the
   bankruptcy claims upon which those shares would be issued remained in
   litigation. Therefore, a true-up would probably be the more reasonable (albeit
   more complicated) approach . Troutman Sanders recommended that the
   Company propose a true-up approach with the number of currently outstanding
   shares of the current denominator in the equation, and the Committee
   unanimously agreed .

           The Special Committee then turned its attention to American Appraisal's
   engagement letter. Troutman advised that there were two open issues : the
   amount of the non-refundable fee and the size of any extra fee in the event the
   fairness opinion were shared with any third party . Troutman Sanders advised
   the Committee that American Appraisal continued to demand 50% of the fee
   ($75,000) as a non-refundable deposit, arguing that much of the work was
   already done and having a large portion of the fee contingent upon delivery of
   the fairness opinion might call into question the impartiality of the opinion.
   American Appraisal also was requiring an additional $50,000 should the
   fairness opinion be shared with any third party. Troutman Sanders advised that
   indeed most of the American Appraisal work was done or would be completed
   soon, and also noted that the transaction would be very likely to go through . In
   addition, the tight time frame for the transaction allowed no time to obtain
   another provider.

          Consequently, Troutman recommended that the Committee accept the
   50% non-refundable fee but attempt to negotiate down the size of the additional
   fee for sharing the fairness opinion . Mr . Cullen noted that Houlihan, Lokey
   also confirmed that they would have required a large non-refundable deposit
   had they been retained for this transaction. Mr. Cullen agreed that the $75,000
   non-refundable fee was acceptable but that the Committee should endeavor to
   lower the additional fee for sharing the fairness opinion . After a thorough
   discussion, the Committee authorized Troutman Sanders to negotiate the
   American Appraisal engagement letter by accepting the $75,000 non-refundable
PROFESSIONALS ONLY                                                               AHS00137554
       Case 13-50530-CSS        Doc 772-11     Filed 08/21/20        Page 4 of 4




   fee and attempting to lower the other fees as much as possible.

          There being no further business to be discussed, the meeting was
   adjourned.


                                            Respectfully submitted,



                                            John F. Blount, Secretary




CONFIDENTIAL                                                                       AHS00137555
